Citation Nr: 1415425	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for recurring ear infections.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to July 1991.  He also has unverified service between July 1991 and January 1994 with the Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In April 2012, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file indicates a remand is necessary for additional evidentiary development.

In a September 2012 notice to the Veteran, the RO failed to explicitly state which service treatment records they were unable to retrieve.  The Veteran has expressed confusion, therefore an additional notice correcting this error should be sent to the Veteran.  See November 2012 statement.  See also 38 C.F.R. § 3.159.

The Board's April 2012 remand directives instructed the RO to verify the Veteran's periods of active duty for training and inactive duty for training.  An April 2013 response from DFAS-Indianapolis stated the RO should contact DFAS-Cleveland for Navy pay records.  There is no indication that DFAS-Cleveland has been contacted, therefore such development needs to be accomplish on remand.  See 38 C.F.R. § 3.159.

The Veteran contends he has a back disorder relating to his military service.  An August 1987 entrance examination report shows a diagnosis of mild approximate scoliosis and reserve records indicated a back injury in service.  VA treatment records show complaints of low back pain, with a June 2005 opinion doubting its relation to scoliosis.  The Veteran has not yet been afforded a VA examination to determine the etiology of any current back disorder.  The Board finds that such examination should be accomplished on remand.  See 38 C.F.R. § 3.159.

In regards to the Veteran's service connection claims for a right wrist disorder, recurring ear infections, and sinusitis, the VA examination opinions for these disorders make reference to VA treatment notes that are not of record.  Accordingly, the RO needs to obtain and associate all pertinent VA treatment records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Resend the September 2012 notice to the Veteran and clarify which service treatment records the RO is unable to obtain. 

2.  Obtain copies of all relevant outstanding VA treatment records, to include those referenced by the June 2012 and May 2012 VA examination reports, and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

3.  Make an attempt to obtain Navy pay records from DFAS-Cleveland and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

4.  Thereafter, verify the Veteran's periods of reserve service.  Detail the beginning and ending dates of each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and notate them in the claims file.

5.  After the aforementioned development has been completed, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

As to the Veteran's period of active duty from July 1988 to July 1991, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disorder:

(a) Clearly and unmistakably (i.e., obviously and manifestly) pre-existed the Veteran's period of active duty from July 1988 to July 1991.  If so, an opinion should be provided as to whether the back disorder was clearly and unmistakably NOT aggravated beyond normal progression during active duty from July 1988 to July 1991.

(b)  If either of the above two criteria are not met, the examiner is to assume the back disorder did NOT pre-exist the Veteran's entrance to active duty from July 1988 to July 1991.  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the current back disorder had its clinical onset during the Veteran's period of active duty or is in anyway related to service.  

As to the Veteran's period of reserve service, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed back disorder:

(a)  Pre-existed (had its onset prior to) the Veteran's period of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).

(b)  If a back disorder pre-existed the Veteran's period of ACDUTRA and/or INACDUTRA, then determine whether it was permanently increased beyond its natural progression during his period of ACDUTRA and/or INACDUTRA.  

(c)  If a back disorder did NOT pre-exist the Veteran's period of ACDUTRA and/or INACDUTRA, determine whether the back disorder had its clinical onset during the Veteran's period of ACDUTRA and/or INACDUTRA, or is in anyway related to the aforementioned periods of service.

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions and the medical opinions of record.  The examiner should also comment on the significance, if any, of the Veteran's worker's compensation injury in 1999, and the June 2005 VA treatment note that doubts the Veteran's current complaints of low back pain are related to scoliosis.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

6.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


